Citation Nr: 1016365	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition to include lumbar stenosis with radiculopathy.

2.  Entitlement to service connection for a neck condition to 
include cervical stenosis with radiculopathy.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1982 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which denied the Veteran's service 
connection claims for a cervical spine and a lumbar spine 
condition.

In April 2009 the Board remanded this matter for additional 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In February 2010, subsequent to the issuance of the December 
2009 supplemental statement of the case (SSOC), the Veteran 
submitted additional evidence consisting of VA outpatient 
treatment records, some of which are relevant to his claim.  
In March 2010, the Board sent the Veteran a letter asking 
whether he wanted to waive consideration of this evidence by 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304 (2009) (providing that the Board cannot consider 
evidence in the first instance unless the appellant waives 
initial consideration by the AOJ).

The Veteran responded later that month by indicating that he 
wanted his claim remanded to the AOJ for initial 
consideration of the additional evidence.

The Veteran also reported that there were missing records and 
that he was scheduled to undergo additional spinal surgery 
and treatment.  He did not further identify the missing 
records.  While VA is only required to seek records that are 
adequately identified, it has some duties to seek missing 
information from a claimant.  See 38 U.S.C.A. § 5103 (West 
2009) (requiring VA to ask a claimant for information needed 
to complete an application); 38 C.F.R. § 3.159(2) (2009) 
(providing that if VA becomes aware of the existence of 
records, it will ask the claimant to complete a release or 
submit the records himself).

Accordingly, this appeal is REMANDED for the following:

1.  Ask the Veteran to identify the 
records that are missing from his claims 
folder, and to submit any necessary 
releases.  Then take the necessary steps 
to obtain the missing records reported by 
the Veteran.

2.  If the benefits sought are not fully 
granted, issue a supplemental statement 
of the case that considers all evidence 
received since the supplemental statement 
of the case issued in December 2009.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




